Citation Nr: 1412290	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, to include sciatica.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2009, the Veteran presented testimony at a personal hearing conducted before the undersigned who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In December 2011, the Board remanded the claim for further development.

It appears that a claim for secondary service connection has been raised by the evidence of record.  In an August 2009 letter, Dr. A.C. Nalluri stated that the Veteran had major depressive disorder that is being aggravated by his sciatic condition.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A low back disorder, to include sciatica, has been shown to be etiologically related to an in-service low back injury.


CONCLUSION OF LAW

A low back disorder, to include sciatica, was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for a low back disorder, to include sciatica, (hereinafter low back disorder) on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that during his service in March 1969, he was sitting in a parked truck when the truck was broadsided by another vehicle.  The force of the impact forced him from his position in the driver's seat out the passenger's door of the truck.  He asserts that he has experienced low back pain on a continuous basis since this incident.  

The Board observes that there is a current diagnosis of record, namely the December 2011 VA examiner's diagnoses of lumbosacral strain and sciatica.  However, to establish service connection, there must be a nexus between an in-service injury or disease and the current diagnoses.

The Board concludes that there is sufficient persuasive evidence to conclude that the Veteran did have an in-service back injury.  Although there is no in-service medical evidence of a low back injury, there is a DA Form 348 reflecting that the Veteran was involved in an accident while driving a 2 1/2 ton truck in March 1969.  The Veteran has consistently provided competent and credible statements and testimony that he injured his back when broadsided by another vehicle.  Moreover, the Veteran provided competent and credible buddy statements, received in October 2007 and September 2009, that he injured his low back in an in-service accident.  Thus, the Board concludes that there is sufficient probative evidence to find that the Veteran had an in-service back injury.

Regarding the last element necessary to establish service connection, a nexus between the in-service back injury and the current low back disorder diagnosis, the Board concludes that there is sufficient probative and persuasive evidence to establish service connection.  Specifically, the December 2011 VA examiner concluded that the Veteran's current low back disorder was at least as likely as not incurred in or caused by the claimed in-service injury.  The rationale provided was based on the Veteran's reported history that he was involved in a motor vehicle accident in March 1969.  Although the examiner did not have medical records to review from the Veteran's initial in-service injury or from the doctor that the Veteran began seeing shortly after his separation from service, the examiner noted that the Veteran claimed that he continued to have the same type of low back pain since the injury to the present time.  The examiner also acknowledged that the Veteran's April 1969 separation examination did not mention any back pain and that the Veteran had a post-service motor vehicle accident in 2003.  Additionally, the examiner based his opinion on an October 2009 statement from the Veteran's post-service podiatrist, Dr. J.S.T., who noted that he has known the Veteran his entire life and was aware of the in-service back injury and post-service treatment.

The Board is not bound to accept medical opinions that are based on history provided by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  However, as explained above, the Board has found the Veteran and his buddies' reports of an in-service low back injury to be both competent and credible.  Further, the Veteran has provided competent and credible statements and testimony that he has continued to experience low back pain since his separation from service.  In particular, he reported that he began seeing Dr. C.R. for his low back pain after his separation from service in 1969 until approximately 1980, when he began to see a Dr. V., and has continued to see other doctors for his low back ever since.  (The record reflects that both Dr. R. and Dr. V. are now deceased and their records are unavailable.)  Because the December 2011 VA examiner's opinion is based on competent and credible evidence provided by the Veteran, as well as the examiner's own medical expertise, the Board finds it probative and persuasive.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay evidence can be competent to and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Accordingly, all three elements of service connection have been met, and service connection is granted.


ORDER

Entitlement to service connection for a low back disorder, to include sciatica, is granted.




____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


